Citation Nr: 0400345	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-03 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the back with spinal stenosis, currently evaluated 
as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from August 1950 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In January and April 2003 substantive appeals (Form 9), the 
veteran requested a hearing before a Veterans Law Judge in 
Washington, D.C.  The veteran cancelled the hearing which was 
set for a date in September 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Recent decisions by the Court 
have mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran contends that his service-connected back 
disability has increased in severity and that because of his 
back disability, he is no longer employable.  The Board notes 
that the medical evidence of record is inadequate to properly 
evaluate the veteran's disorder.  In a February 2001 VA 
orthopedic examination, the veteran complained of pain, 
including on motion.  The diagnosis was chronic back pain 
with degenerative joint disease and spinal stenosis.  
However, the degree of functional impairment due to the 
disability at issue, as measured by limitation of motion in 
degrees, was not reported by the examiner.  Moreover, the 
examiner did not comment on whether there was increased 
functional impairment on repeated use or during flare-ups.  
Following an October 2001 VA examination, the veteran was 
diagnosed with multiple level lumbar stenosis.  The examiner 
did not comment on the severity of the veteran's disorder.  
In statements from the veteran's private physician dated in 
December 2002 and March 2003, it was reported that the 
veteran was no longer capable of employment due to his back 
problems.  Based on the evidence of record, the Board finds 
that further VA examination is necessary to determine the 
current nature and severity of the veteran's service-
connected back disorder.
   
Since the veteran's claim for TDIU could be affected by the 
outcome of the veteran's increased rating claim, 
consideration of the TDIU claim must be deferred pending 
completion of the above development.  See Hoyer v. Derwinski, 
1 Vet. App. 208, 210 (1991).

Furthermore, by memorandum of May 2003, the veteran's 
representative noted that the RO had not given a proper 
opportunity to execute a VA Form 646 prior to transfer of the 
claims folder to the Board.  Accordingly, the representative 
requested that the case be remanded to the RO so that a 
written argument could be completed.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of his service-
connected low back disability.  The 
claims file should be provided to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be performed.  The 
examiner should identify all orthopedic 
and all neurologic manifestations of the 
service-connected low back disability and 
note whether the veteran has had 
incapacitating episodes of intervertebral 
disc syndrome over the past 12 months.  
If so, the examiner should note the total 
duration of such episodes during the past 
12 months.  The examiner should also 
perform tests of joint motion against 
varying resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use of the lumbar 
spine should be described.  The examiner 
should be requested to identify any 
objective evidence of pain and all 
functional loss of the lumbar spine due 
to pain.  The examiner should 
specifically indicate the range of lumbar 
spine motion performed without pain and 
the range of motion accompanied by pain.  
This examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
of the lumbar spine on repeated use or 
during flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should also 
provide an opinion concerning the impact 
of the service-connected lumbar spine 
disability on the veteran's ability to 
work.  Reasons and bases for all opinions 
expressed should be provided.  The 
rationale for all opinions expressed 
should be explained.

2.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

3.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claims for an 
increased rating and for a TDIU.  The RO 
should consider application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 regarding 
limitation of motion of the lumbar spine, 
38 C.F.R. § 4.40 regarding functional 
loss due to pain, and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO must also 
consider application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 regarding 
intervertebral disc syndrome.  If 
Diagnostic Code 5293 is applicable, for 
the period prior to September 23, 2002, 
the increased rating claim should be 
considered only with respect to the 
former criteria for rating intervertebral 
disc syndrome.  See VAOGCPREC 3-2000.  
For the period from September 23, 2002, 
the RO must consider both the former 
rating criteria for the evaluation of 
intervertebral disc syndrome (38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002)), and the 
current schedular criteria for rating 
intervertebral disc syndrome (38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective 
from September 23, 2002)), and rate the 
veteran's disability by reference to 
whichever schedular criteria is more 
favorable to him.  See 67 Fed. Reg. 54345 
- 54349 (Aug. 22, 2002) and 68 Fed. Reg. 
51454 - 51458 (Aug. 27, 2003) (to be 
codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).  The RO 
should consider whether the case should 
be forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative (if any) should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case must recite all the 
applicable laws and regulations, 
including those pertaining to the VCAA 
and both the current and former versions 
of 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  The RO should refer this case to 
the veteran's representative at the RO 
for completion of VA Form 646 or 
submission of equivalent written argument 
on the veteran's behalf.
  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



